DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 8 and 9 are objected to because of the following informalities: the claims depend on claim 4 however intermediary claims 6 and 7 do not depend on claim 4 as well.  Appropriate correction to claim number is required prior to allowance.

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

4.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,928440. This is a statutory double patenting rejection.
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,928440. This is a statutory double patenting rejection.
Claim 12 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,928440. This is a statutory double patenting rejection.
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10,928440. This is a statutory double patenting rejection.
Claim 20 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10,928440. This is a statutory double patenting rejection.


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 11, and 13 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7 – 9, and 11 - 18 of U.S. Patent No. 10,928,440, and 1 – 18 of U.S. Parent No. 11,486,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are a broader instance of the parent patents wherein the dependent claims in the instant application are identical to the elements seen in the parent patent.   The independent claims in 11,486,920 have verbatim recitation of the claim elements with addition unique MAC addressing teachings where broadening in the situation of the instant application dictates obviousness.  Additionally, to avoid a statutory double patenting rejection the Examiner suggests further prosecution include differentiating verbiage to distinguish further from the parent patents.

Instant Application
10,928,440
11,486,920
1
1 : all of the limitations are seen with the exact verbiage and has additional details of a first gate configuration
1: All of the limitations are seen with the exact verbiage and has additional details of a first and second set of functional circuits and unique MAC addressing.
2

2: Exact verbiage
3
2: Exact verbiage
3: Exact verbiage
4

1: All of the limitations are seen with the exact verbiage and has additional details of unique MAC addressing.
5
7: Exact verbiage
4: Exact verbiage
6
3: Exact verbiage
5: Exact verbiage
7
4: Exact verbiage
6: Exact verbiage
8
8: Exact verbiage
7: Exact verbiage
9
9: Exact verbiage
8: Exact verbiage
10
5: Exact verbiage
9: Exact verbiage
11
10: Exact verbiage
10: All of the limitations are seen with the exact verbiage and has additional details of first and second network identification and comparisons and unique MAC addressing
12

11: Exact verbiage
13
11: Exact verbiage
12: Exact verbiage
14
12: Exact verbiage
13: Exact verbiage
15
13: Exact verbiage
14: Exact verbiage
16
14: Exact verbiage
15: Exact verbiage
17
15: Exact verbiage
16: Exact verbiage
18
16: Exact verbiage
17: Exact verbiage
19

18: Exact verbiage
20

10: All of the limitations are seen with the exact verbiage and has additional details of unique MAC addressing






Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al (US Publication Number 2017/0220517, hereinafter “Khan”).

8.	As per claims 1 and 11, Khan teaches a monitoring system and method, comprising: a first backplane  (paragraph 62, 106, figure 1) having, a first set of data lanes (data lanes along 300, figure 3 to interconnect the devices), and a first set of ports, each port of the first set of ports being in electronic communication with at least one data lane of the first set of data lanes (connecting ports to interface the devices connected to the backplane, paragraph 99); a second backplane (backplane allotted for each device connected, figure 1, paragraph 61) having, a second set of data lanes, and a second set of ports (port mapping seen in figure 3 for each connected device to the backplane), each of the second set of ports being in electronic communication with at least one data lane of the second set of data lanes; and a first bridge circuit (interconnect bridges 144, figure 1) detachably coupled to at least one of the first set of ports, and a second bridge circuit detachably coupled to at least one of the second set of ports (figure 1, connected different devices on the backplane from 112a…d); wherein the second bridge circuit is in electronic communication with the first bridge circuit (the bridge circuitry allows for interconnect for all the signal lines 150 and 152, figure 1); wherein the first bridge circuit is configured to receive a first set of data from the first set of data lanes, convert the first set of data to a first serial data stream (converting the data sets into serial data, paragraph 121), and to deliver the first serial data stream to the second bridge circuit, thereby delivering the first set of data to the second backplane (paragraph 124); and wherein the second bridge circuit is configured to receive a second set of data from the second set of data lanes, convert the second set of data to a second serial data stream (converting the data sets into serial data, paragraph 121), and to deliver the second serial data stream to the first bridge circuit, thereby delivering the second set of data to the first backplane (paragraph 262, converted data between the connected devices).

9.	As per claims 6 and 7, Khan teaches a monitoring system, wherein the first/second set of data lanes comprises a plurality of data lanes (plurality of lanes seen between the connected devices, figure 3).
  
10.	As per claim 10, Khan teaches a monitoring system, wherein the first backplane and the second backplane are passive backplanes and do not include active switches (switching mechanism utilized for different functionality, paragraph 203, and not for the backplane bridging).

Allowable Subject Matter
11.	Claims 2 – 5, 8, 9, and 12 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming the double patenting rejections above.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Richard/Ben-Michael/Hunkins have teachings of backplane architecture having plurality of ports, a bridge circuit and data lanes associated therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184